Baker, Chief Justice.
This is an appeal from an order overruling a demurrer to the complaint on the ground that it does not state facts sufficient to constitute a cause of action, Parenthetically, we observe that the demurrer is also defective in that it does not specify wherein the complaint fails to state a cause of action, but no issue is made thereabout.
For a proper understanding of the issue before the Court, let paragraphs two through five of the complaint be reported herewith.
*24From a mere casual reading of the complaint, it is so obvious under the applicable principles of law prevailing in this State, that the complaint does not state a cause of action, we feel that it is unnecessary to discuss the issue. See the citations: 41 Amer. Jur., Pleading, Section 78; Bradford v. F. W. Woolworth Co., 141 S. C. 453, 140 S. E. 105; Perry v. Carolina Theater, 180 S. C. 130, 185 S. E. 184; Bolen v. Strange, 192 S. C. 284, 6 S. E. (2d) 466; Bagwell v. McLellan Stores Co., 216 S. C. 207, 57 S. E. (2d) 257; Mullinax v. Great Atlantic and Pacific Tea Company, S. C., 70 S. E. (2d) 911.
In sustaining the demurrer, it is not our intention to preclude the plaintiff respondent from moving in the court below for leave to amend her complaint if she be so advised.
Reversed and remanded.
Eishburne, Stuices, Taylor and Oxner, JJ., concur.